UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 16, NESS TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 000-50954 98-0346908 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Ness Tower, Atidim High-Tech Industrial Park, Bldg 4, Tel Aviv 61580 Israel (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +972 (3)766-6800 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On March 16, 2010, Ness Technologies, Inc. issued a press release announcing the appointment of Milan Sameš as President of Ness Central & Eastern Europe, as successor to Ivan Hruška, following his resignation effective on March 31, 2010.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Mr. Hruška’s resignation was previously disclosed in a Current Report on Form 8-K filed with the Securities and Exchange Commission on March 1, 2010. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99.1 Press Release dated March 16, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NESS TECHNOLOGIES, INC. Dated: March 16, 2010 By: /s/ Ilan Rotem Name: Ilan Rotem Title:Chief Legal Officer and Secretary EXHIBIT
